Citation Nr: 0533134	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-21 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran had active military service from May 1968 to 
November 1969.  He is the recipient of the Combat Action 
Ribbon.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 50 percent rating for PTSD and denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  In May 2004 the 
veteran appeared and gave testimony at a hearing before the 
undersigned.  A transcript of this hearing is of record.  

The Board remanded this case to the RO for further 
development in October 2004.  That development having been 
completed, the case is now before the Board for further 
appellate consideration.  

For reasons made evident below, the issue of entitlement to a 
TDIU is moot and will not be adjudicated in this decision.  


FINDING OF FACT

The veteran's PTSD has resulted in total occupational and 
near total social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), was recently signed into law. This provision was 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2004). To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

I.  Factual Basis

In a rating action of June 1996 the RO granted service 
connection for PTSD based on combat experiences while the 
veteran was serving in the Republic of Vietnam.  The RO 
assigned a 30 percent rating for this disability, effective 
September 5, 1995.  In a rating action of March 2001, the RO 
increased the rating for the veteran's PTSD to 50 percent 
disabling, effective November 1, 2000.  

VA clinical records reflect outpatient treatment during the 
early 2000s for PTSD.  During treatment in December 2001 the 
veteran complained of hypervigilance and hyperarousal since 
September 11, 2001.  He reported being increasingly 
distrustful of people, irritability, and low frustration 
levels.  He reported progressively worsening problems at work 
because of PTSD and breathing problems.  Evaluation revealed 
a guarded and distrustful affect and it was said that he was 
increasingly uncomfortable in social and interpersonal 
settings.  A Global Assessment of Functioning (GAF) score of 
47 was reported.  When seen for PTSD the following March, it 
was reported that the veteran had been laid off the previous 
December due to respiratory problems.  He was said to be 
anhedonic and progressively pessimistic.  His affect was 
serious and the veteran was alert and fully oriented.  A GAF 
score of 45 was reported.  In July 2002 a GAF score of 45 was 
again noted and a GAF score of 45 was again reported in 
September 2002.  

During an October 2002 VA medical examination the veteran was 
said to be alert, cooperative, and in contact.  He reported 
thinking about things he did not want to talk about.  He 
reported occasional nightmares.  The diagnoses included PTSD.  
The veteran's GAF score was 59.  

While being treated by the VA in November 2002 it was 
reported that he continued to have severe symptomatology, 
especially regarding anger.  He was also said to be 
unemployable and to have problems with his social milieu, 
interpersonal relationships, and behavior.  Following 
treatment in January 2003 it was noted that the veteran 
mostly worked in his wood shop or watched T.V at his house.  
He was said to have limited capacity to make behavioral 
changes.  

During a May 2004 hearing before the undersigned, the veteran 
said that he generally stayed at home.  He reported 
ruminating a great deal and that this was getting worse.  He 
said he had worsening problems with anger.  He said that his 
PTSD prevented him from doing anything.  He reported taking 
medication for his psychiatric problems.  

On VA psychiatric examination in December 2004, it was said 
that the veteran had not worked for the previous three years 
and described himself as a loner.  He reported being 
irritable and having great problems with anger, 
concentration, memory for details, intrusive thoughts, 
hypervigilance, decreased interest, a sense of foreshortened 
future, and avoidance of things that reminded him of his 
Vietnam service.  Evaluation revealed fair eye contact, but 
the veteran was guarded and occasionally very irritable.  His 
tone of voice was mostly low and a monotone, except when 
talking about Vietnam.  Psychomotor agitation was reported 
and his affect was congruent.  He did not have suicidal or 
homicidal ideation and there were no delusions or 
hallucinations.  No loose associations or flights of ideas 
were reported.  His talk was logical and goal directed.  
Judgment and insight were fair to poor.  The diagnosis on 
Axis I was PTSD.  His GAF score was 45 to 50.  

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, VA shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment. 38 C.F.R. § 4.126 (2004).

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent evaluation is assigned for symptomatology 
resulting in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of mood 
and motivation; difficulty in establishing and maintaining 
effective work and social relationships. A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation is assigned 
when a psychiatric disability results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130.
The sole basis for a 100 percent rating is total occupational 
and social impairment. Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004)

The evidence shows that the veteran has received considerable 
treatment in recent years for psychiatric symptoms 
attributable to PTSD. He has been noted to have grave 
problems with anger and he has been found to be socially 
isolated.  He has been given GAF scores that with few 
exceptions have ranged from 40 to 50. GAFs scores in this 
range envision an inability to work. American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 
4.125, 4.130 (2003)). The record shows that the veteran has 
not worked since December 2001 at least in part due to of 
PTSD. Most of the evidence is to the effect that his service-
connected psychiatric disability would preclude employment. 
While the veteran has some social contacts, these appear to 
be extremely limited.

The Board finds that the veteran's symptoms currently 
approximate the criteria for a 100 percent evaluation.  
Accordingly, a 100 percent schedular rating is warranted 
under Diagnostic Code 9411 for the veteran's PTSD.


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


